DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  “determine that the player account is not frequently detected at a venue including the electronic gaming machine” (lines 2-3) should read “determine that the player account is not frequently detected at a venue including the electronic gaming machine”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-10, 14-15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “instructions” (lines 4 and 5).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “instructions” a second time makes it unclear whether the two instances of “instructions” refer to the same claim element or different claim elements.  Dependent claims 2-10 
Claim 6 recites “determine that the player account is not frequently detected at a physical location including the electronic gaming machine” (lines 3-4).  The term “not frequently” is a relative term which renders the claim indefinite. The term “not frequently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Dependent claims 14 and 20 recite similar language and are similarly rejected.  Appropriate correction is required.
Claim 8 recites “an input” (line 7), “the received input” (line 9), and “the input” (line 10).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  It is unclear whether each term is intended to refer to the same claim element or whether each term refers to a different claim element.  Dependent claim 15 recites similar language and is similarly rejected.  Appropriate correction is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5, 7, 11-13, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al., US 2005/0143166 A1 (hereinafter Walker).

Regarding Claim 1:  Walker discloses a reward system in communication with a mobile computing device and an electronic gaming machine, the reward system comprising:
a tangible, non-transitory, computer-readable storage medium having instructions stored thereon (Walker, according to an embodiment of the present invention, the instructions of the program 215 may be read into a main memory from another computer-readable medium, such from a ROM to RAM [0077]); and
at least one processor configured to execute instructions stored in the storage medium (Walker, any and all of the computing device 110, the gaming devices 115, and player tracking modules 120 may comprise a computing device including a processor that operates in accordance with instructions of a program that instructs the device to operate in accordance with one or more embodiments of the present invention [0064]), which, when executed by the at least one processor, cause the at least one processor to:
receive, from the mobile computing device being associated with a player account, mobile game activity information of the player account associated with a mobile game on the mobile computing device (Walker, the computing device 200 may be operable to determine (e.g., receive or retrieve from a gaming device, directly or via a floor controller) information related to gambling or other activity of a casino patron; for example, the computing device 200 may be operable to track the gambling activity of a player at the gaming device; in a more particular example, the computing device may be operable to receive or retrieve a player identifier of a player playing the gaming device, a time at which the player began playing the gaming device, a rate at which the player plays the gaming device (e.g., number of game plays initiated or completed per unit of time), wager amounts placed by the player, a number of game plays initiated or completed by the player, and/or a time at which the player finishes playing the gaming device [0081]);

store a first prize entry in the player account for subsequent redemption at the electronic gaming machine, wherein the first prize entry identifies the first prize (Walker, in one embodiment, the computing device 200 may further be operable to associate the determined reward (e.g., number of reward points earned) in association with the player; for example, the computing device 200 may be operable to access a record associated with the player in a player database and store an indication of earned reward points in the record [0084]);
electronically detect a presence of the mobile computing device at the electronic gaming machine (Walker, the player tracking module may be operable to detect information related to a player and/or to otherwise keep track of a player that is playing the gaming device; for example, a player tracking module may be operable to read a player identifier from a player tracking card inserted therein, determine the time at which the card is inserted, detect a removal of the card and/or determine a time at which the card is removed [0112]); and


Regarding Claim 2:  Walker further discloses wherein upon detecting the presence of the mobile computing device at the electronic gaming machine, the instructions further cause the at least one processor to:
identify one or more unredeemed prize entries associated with the player account, the one or more unredeemed prize entries including the first prize entry (Walker, the gaming device 300 may provide a receipt or other document on which there is printed an indication of a benefit (e.g., a cashless gaming receipt that has printed thereon a monetary value, which is redeemable for cash in the amount of the monetary value and/or for credits at another gaming device) [0098]; the gaming device 300 may provide electronic credits as a benefit (which, e.g., may be subsequently converted to coins and/or tokens and dispensed from a hopper into a coin tray); in such an embodiment the benefit output device 310 may comprise a credit meter 
determine, from the first prize entry, that the first prize is available for redemption at the electronic gaming machine (Walker, the processor 305 may also be operable to communicate with a benefit output device 310, which may be a component of gaming device 300 [0096]; the gaming device 300 may credit a monetary amount to a financial account associated with a player as a benefit provided to a player [0100]; as described herein, reward points may be redeemed for cash, merchandise, or other prizes or benefits; a player is thereby encouraged to remain at a gaming device, since time already spent at the gaming device contributes to a greater rate of earning reward points [0166]).

Regarding Claim 3:  Walker further discloses wherein the instructions further cause the at least one processor to instruct the electronic gaming machine to redeem the first prize upon receiving an input to redeem the first prize (Walker, in yet another embodiment, an end point may be signified by a player's actuation of an input device, such as a button labeled "cashout," "collect," "print ticket," "end" and/or "quit" [0051]; the processor 405 may further be operable to communicate with an input device 425. Input device 425 may comprise, for example, any device via which a player or other person may input information to the player tracking module 400; for example, the input device 425 may comprise a keypad or touchscreen. In one embodiment, an offer or other message requiring a player response may be output to a player via a player tracking module 400; in such an embodiment, the player may respond to the offer or other message using the input device 425 [0129];it should be noted that a player may respond to one or more such messages, redeem reward points, and otherwise interact with the iVIEW.TM. or another device implemented in accordance with embodiments of the present invention [0285]).

Claim 4:  Walker further discloses wherein the instructions further cause the at least one processor to update the first prize entry stored in the player account to indicate that the first prize has been redeemed (Walker, information in the player database 220 may be created and updated, for example, based on information received from a player, a casino employee, a gaming device 115, a floor controller 125 and/or a player tracking module 120; for example, the information may be created when a player registers with a casino and receives a player tracking card encoded with the player identifier; the information may be subsequently updated when a player requests to update the information (e.g., when a player indicates a desire to change an account identifier associated with the player) or when additional information is obtained about the player via the casino's interactions with the player; for example, a reward point rate the player currently qualifies for may be updated when the player qualifies for an improved rate based on game play activity during a play session or when a player becomes disqualified from an improved rate due to a lack of game play or other required activity; in another example, the lifetime theoretical win may be updated on an ongoing basis as the player plays games at a casino [0133]; when a team achieves a rate of earning reward points, the rate may be applied to each individual on the team such that each individual earns reward points for his personal use at the applicable rate; alternatively, each individual member's play may cause reward points to be added to a team total of reward points that are to be redeemed by the team as a whole; for example, if a team achieves a rate of earning reward points of four points per game play, then the team as a whole may earn four reward points for each game play played by any team member, the earned reward points being added to a total of reward points associated with the team as a whole; the team as a whole may then, at some future point, decide how to redeem the reward points (e.g., what prize to select); in another example, a rate of four reward points per game play may apply to each individual on a team; thus, a first individual who makes a relatively large number of game plays will earn more reward points for himself than will another individual on the same team who plays a relatively fewer number of game plays [0303]).

Regarding Claim 5:  Walker further discloses wherein the instructions further cause the at least one processor to instruct a player reward module of the electronic gaming machine to display a service window on a display device of the electronic gaming machine, wherein the service window is an overlay window that displays the first prize (Walker, in one embodiment, the computing device 200 may be operable to communicate with a casino patron, informing the casino patron of reward information associated with the patron; for example, the computing device 200 may be operable to cause a player tracking module of a gaming device being played by a player to display one or more messages to the player; the computing device 200 may, for example, direct the gaming device to display the message and the gaming device may in turn direct the player tracking module to display the message; in another embodiment, the computing device 200 may direct the player tracking module to display the message; in yet another embodiment, the computing device 200 may cause the message to be output to the player via a display other than a display of a player tracking module (e.g., another display of the gaming device or a display of a player device) [0085]; in one or more embodiments, a gaming device 300 may comprise more than one display device 315; for example, a gaming device may comprise an LCD display for displaying electronic reels, a display area that displays rotating mechanical reels, a display area that displays a payout schedule, a display area that displays bonus round information, and a display area that displays reward information [0106]).

Regarding Claim 7:  Walker further discloses wherein the first prize is at least one of free play credits for game play at the electronic gaming machine and virtual currency credits for game play on the mobile computing device (Walker, the payment system 325 is a device capable of accepting payment from a player (e.g., a bet or initiation of a balance or a payment for re-outputting an outcome of a prior game play) and/or providing payment to a player (e.g., a payout for an outcome of a current game play); payment is not limited to money, but may also 

Regarding Claim 11:  Walker discloses an electronic gaming machine comprising:
at least one display device (Walker, a gaming device 300 may comprise more than one display device 315 [0106]);
a player input interface configured to receive inputs (Walker, the processor 305 may also be operable to communicate with one or more input device(s) 320 [0108]); and
a game controller configured to execute instructions stored in a tangible, non-transitory, computer-readable storage medium (Walker, the gaming device 300 comprises a processor 305 [0094]), which, when executed by the game controller, cause the game controller to at least:
receive an input requesting carding into the electronic gaming machine under a player account associated with a player (Walker, in one embodiment the beginning point may be signified by an initiation or completion of a first game play at a gaming device; in another embodiment, a beginning point is signified by an insertion of a player tracking card into a player tracking module of a gaming device; in one embodiment the end point may be signified by an initiation or completion of a game play that is not followed by another game play for more than a 
identify one or more unredeemed prize entries associated with the player account, the one or more unredeemed prize entries including a first prize entry (Walker, the gaming device 300 may provide a receipt or other document on which there is printed an indication of a benefit (e.g., a cashless gaming receipt that has printed thereon a monetary value, which is redeemable for cash in the amount of the monetary value and/or for credits at another gaming device) [0098]; the gaming device 300 may provide electronic credits as a benefit (which, e.g., may be subsequently converted to coins and/or tokens and dispensed from a hopper into a coin tray); in such an embodiment the benefit output device 310 may comprise a credit meter balance and/or a processor that manages the amount of electronic credits that is indicated on a display of a credit meter balance [0099]);
determine, from the first prize entry, a first prize available for redemption at the electronic gaming machine (Walker, the processor 305 may also be operable to communicate with a benefit output device 310, which may be a component of gaming device 300 [0096]; the gaming device 300 may credit a monetary amount to a financial account associated with a player as a benefit provided to a player [0100]; as described herein, reward points may be redeemed for cash, merchandise, or other prizes or benefits. A player is thereby encouraged to remain at a gaming device, since time already spent at the gaming device contributes to a greater rate of earning reward points [0166]); and
display the first prize on the at least one display device (Walker, in one or more embodiments, a gaming device 300 may comprise more than one display device 315; for example, a gaming device may comprise an LCD display for displaying electronic reels, a display area that displays rotating mechanical reels, a display area that displays a payout 

Regarding Claim 12:  Walker further discloses: 
display a service window on the at least one display device, wherein the service window is an overlay window that displays a representation of the first prize (Walker, in one embodiment, the computing device 200 may be operable to communicate with a casino patron, informing the casino patron of reward information associated with the patron; for example, the computing device 200 may be operable to cause a player tracking module of a gaming device being played by a player to display one or more messages to the player; the computing device 200 may, for example, direct the gaming device to display the message and the gaming device may in turn direct the player tracking module to display the message; in another embodiment, the computing device 200 may direct the player tracking module to display the message; in yet another embodiment, the computing device 200 may cause the message to be output to the player via a display other than a display of a player tracking module (e.g., another display of the gaming device or a display of a player device) [0085]; in one or more embodiments, a gaming device 300 may comprise more than one display device 315; for example, a gaming device may comprise an LCD display for displaying electronic reels, a display area that displays rotating mechanical reels, a display area that displays a payout schedule, a display area that displays bonus round information, and a display area that displays reward information [0106]).

Regarding Claim 13:  Walker further discloses wherein the instructions further cause the game controller to:
receive, from the player input interface, a selection of the first prize; and

redeem the selected first prize (Walker, the processor 405 may further be operable to communicate with an input device 425. Input device 425 may comprise, for example, any device via which a player or other person may input information to the player tracking module 400; for example, the input device 425 may comprise a keypad or touchscreen. In one embodiment, an offer or other message requiring a player response may be output to a player via a player tracking module 400; in such an embodiment, the player may respond to the offer or other message using the input device 425 [0129]; it should be noted that a player may respond to one or more such messages, redeem reward points, and otherwise interact with the iVIEW.TM. or another device implemented in accordance with embodiments of the present invention [0285]).

Regarding Claim 17:  Walker discloses a computer-implemented method of providing prizes associated with a mobile game at an electronic gaming machine, the method comprising:
receiving, from a mobile computing device, mobile game activity information of a player account associated with a player and the mobile game (Walker, the computing device 200 may be operable to determine (e.g., receive or retrieve from a gaming device, directly or via a floor controller) information related to gambling or other activity of a casino patron; for example, the computing device 200 may be operable to track the gambling activity of a player at the gaming device; in a more particular example, the computing device may be operable to receive or retrieve a player identifier of a player playing the gaming device, a time at which the player began playing the gaming device, a rate at which the player plays the gaming device (e.g., number of game plays initiated or completed per unit of time), wager amounts placed by the player, a number of game plays initiated or completed by the player, and/or a time at which the player finishes playing the gaming device [0081]);

storing a first prize entry in the player account for subsequent redemption at the electronic gaming machine, wherein the first prize entry identifies the first prize (Walker, in one embodiment, the computing device 200 may further be operable to associate the determined reward (e.g., number of reward points earned) in association with the player; for example, the computing device 200 may be operable to access a record associated with the player in a player database and store an indication of earned reward points in the record [0084]); 
identifying a presence of the mobile computing device at the electronic gaming machine (Walker, the player tracking module may be operable to detect information related to a player and/or to otherwise keep track of a player that is playing the gaming device; for example, a player tracking module may be operable to read a player identifier from a player tracking card inserted therein, determine the time at which the card is inserted, detect a removal of the card and/or determine a time at which the card is removed [0112]); and
controlling the electronic gaming machine to display the first prize when the player account is accessed at the electronic gaming machine (Walker, in one or more embodiments, a 

Regarding Claim 18:  Walker further discloses controlling a player reward module of the electronic gaming machine to display a service window on a display device of the electronic gaming machine, wherein the service window is an overlay window that displays the first prize (Walker, in one embodiment, the computing device 200 may be operable to communicate with a casino patron, informing the casino patron of reward information associated with the patron; for example, the computing device 200 may be operable to cause a player tracking module of a gaming device being played by a player to display one or more messages to the player; the computing device 200 may, for example, direct the gaming device to display the message and the gaming device may in turn direct the player tracking module to display the message; in another embodiment, the computing device 200 may direct the player tracking module to display the message; in yet another embodiment, the computing device 200 may cause the message to be output to the player via a display other than a display of a player tracking module (e.g., another display of the gaming device or a display of a player device) [0085]; in one or more embodiments, a gaming device 300 may comprise more than one display device 315; for example, a gaming device may comprise an LCD display for displaying electronic reels, a display area that displays rotating mechanical reels, a display area that displays a payout schedule, a display area that displays bonus round information, and a display area that displays reward information [0106]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
he factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Hardy et al., US 2016/0232750 A1 (hereinafter Hardy).
Regarding Claim 6:  Walker discloses the invention as recited above.  Walker fails to explicitly disclose:
determine that the player account is not frequently detected at a physical location including the electronic gaming machine; and

Hardy teaches: 
determine that the player account is not frequently detected at a physical location including the electronic gaming machine (Hardy, player tracking systems are useful for automating some or all of the tasks required to provide additional incentives for frequent or loyal play [0007]; proper incentives may increase the frequency and length of visits by these players [0366]); and
store a second prize in the player account based upon the determination that the player account is not frequently detected at the physical location, wherein the second prize may only be redeemed at the physical location (Hardy, the player may be incentivized to visit the gambling location of the operator by receiving a coupon to redeem on the operator's property; the coupon may be associated with a frequent player program identifier (e.g., an account number, name, etc.) that is assigned to the player [0020]).
Walker discloses a method associating, with a casino patron, a benefit of a value (Walker [Abstract]).  
People enjoy playing games and often regard a prize won by playing a game to be more valuable than that of the prize itself. Just the chance to win a prize provides considerable entertainment (Hardy [0003]).  Games are often used to induce persons to visit a location in order to obtain a game entry, check game outcomes and/or redeem prizes won (Hardy [0003]).  Some casinos offer promotional games on the casino floor, wherein players redeem their free credit entitlement in the form of a game which can randomly award one of several amounts of free credits for casino game play, which are redeemable immediately or at a later time to encourage return visits (Hardy [0006]).  In some cases, the person must return at a later time just to learn the award value (Hardy [0006]).  People are sometimes reluctant to revisit the 
Hardy discloses a system and method is provided for incentivizing players to visit a gambling location (Hardy [Abstract]).  For existing players, who already visit gambling locations, a barrier for redemption is typically insignificant (Hardy [0366]).  In one example, the barrier to redemption becomes a matter of timing (Hardy [0366]).  That is players who already visit, are going to visit regardless of the offer (Hardy [0366]).  Although it is appreciated that proper incentives may increase the frequency and length of visits by these players (Hardy [0366]).  It is realized that the lower barrier for redemption for existing players can be utilized as an encouragement for unknown or infrequent players (Hardy [0366]).  In one embodiment, an incentive offer is provided to an existing player who is known to visit gambling locations (Hardy [0366]).  The offer requires a number of other players redeem the offer with the existing player (Hardy [0366]).  The existing player becomes in one embodiment, an advocate to the referred players for the redemption of the incentive (Hardy [0366]).  Moreover, the existing player's self-interest directs him/her to select people likely to participate, so that the existing player may earn any award (Hardy [0366]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method associating, with a casino patron, a benefit of a first value as disclosed by Walker with the method for incentivizing players to visit a gambling location as taught by Hardy in order to offer proper incentives that may increase the frequency and length of visits by infrequent players.

Claim 14:  Walker discloses the invention as recited above.  Walker fails to explicitly disclose:
determine that the player account is not frequently detected at a venue including the electronic gaming machine; and
store a second prize in the player account based upon the determination that the player account is not frequently detected at the venue, wherein the second prize may only be redeemed at the venue.
Hardy teaches: 
determine that the player account is not frequently detected at a venue including the electronic gaming machine (Hardy, player tracking systems are useful for automating some or all of the tasks required to provide additional incentives for frequent or loyal play [0007]; proper incentives may increase the frequency and length of visits by these players [0366]); and
store a second prize in the player account based upon the determination that the player account is not frequently detected at the venue, wherein the second prize may only be redeemed at the venue (Hardy, the player may be incentivized to visit the gambling location of the operator by receiving a coupon to redeem on the operator's property; the coupon may be associated with a frequent player program identifier (e.g., an account number, name, etc.) that is assigned to the player [0020]).
As stated above with respect to claim 6, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method associating, with a casino patron, a benefit of a first value as disclosed by Walker with the method for incentivizing players to visit a gambling location as taught by Hardy in order to offer proper incentives that may increase the frequency and length of visits by infrequent players.

Regarding Claim 20:  Walker discloses the invention as recited above.  Walker fails to explicitly disclose:

storing a second prize in the player account based upon the determination that player account is not frequently detected at the location, wherein the second prize may only be redeemed at the location.
Hardy teaches 
determining that the player account is not a frequently detected at a location housing the electronic gaming machine (Hardy, player tracking systems are useful for automating some or all of the tasks required to provide additional incentives for frequent or loyal play [0007]; proper incentives may increase the frequency and length of visits by these players [0366]); and
storing a second prize in the player account based upon the determination that player account is not frequently detected at the location, wherein the second prize may only be redeemed at the location (Hardy, the player may be incentivized to visit the gambling location of the operator by receiving a coupon to redeem on the operator's property; the coupon may be associated with a frequent player program identifier (e.g., an account number, name, etc.) that is assigned to the player [0020]).
As stated above with respect to claim 6, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method associating, with a casino patron, a benefit of a first value as disclosed by Walker with the method for incentivizing players to visit a gambling location as taught by Hardy in order to offer proper incentives that may increase the frequency and length of visits by infrequent players.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Cronkright et al., US 2018/0205725 A1 (hereinafter Cronkright).

Claim 8:  Walker discloses the invention as recited above.  Walker fails to explicitly disclose wherein upon detecting the presence of the mobile computing device at the electronic gaming machine, the instructions further cause the at least one processor to authenticate the player account at the electronic gaming machine by:
generating a one-time code;
instructing the electronic gaming machine to display the one-time code;
receiving, from the mobile computing device, an input of the one-time code; and
comparing the received input to the generated one-time code to verify that the input matches the generated one-time code.
Cronkright teaches 
generating a one-time code (Cronkright, the process 620A advances to step 686 where the ST server 104 is operable to generate a one-time-code (OTC)  [0152] and [Fig. 6C-1]);
instructing the electronic gaming machine to display the one-time code (Cronkright, 688 Display Received One-Time Code [Fig. 6C-1]);
receiving, from the mobile computing device, an input of the one-time code (Cronkright, 690 User Enters Displayed One-Time Code Into Code Entry GUI [Fig. 6C-1]); and
comparing the received input to the generated one-time code to verify that the input matches the generated one-time code (Cronkright, when the user then selects the code confirmation GUI element 746, the process 620A, 620B advances to step 692 where the ST server 104 is operable to compare the user-entered OTC with that generated by the ST server 104 at step 686 [0154] and [Fig. 6C-1]).
Walker discloses a method of associating, with a casino patron, a benefit of a value (Walker [Abstract]).  
Cronkright teaches a method for verifying identities of parties to a transaction includes receiving a login attempt from a mobile communication device, the login attempt including a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of associating, with a casino patron, a benefit of a first value as disclosed by Walker with the method for verifying identities of parties to a transaction as taught by Cronkright in order to ensure all parties who redeem a benefit of value are verified.

Regarding Claim 15:  Walker discloses the invention as recited above.  Walker fails to explicitly disclose:
generating a custom code;
causing display, on the at least one display device, of the custom code;
receiving, from a mobile computing device associated with the player account, an input of the custom code; and
comparing the received input to the generated custom code to verify that the input matches the generated custom code.
Cronkright teaches:
generating a custom code (Cronkright, the process 620A advances to step 686 where the ST server 104 is operable to generate a one-time-code (OTC)  [0152] and [Fig. 6C-1]);
causing display, on the at least one display device, of the custom code (Cronkright, 688 Display Received One-Time Code [Fig. 6C-1]);
receiving, from a mobile computing device associated with the player account, an input of the custom code (Cronkright, 690 User Enters Displayed One-Time Code Into Code Entry GUI [Fig. 6C-1]); and
comparing the received input to the generated custom code to verify that the input matches the generated custom code (Cronkright, when the user then selects the code confirmation GUI element 746, the process 620A, 620B advances to step 692 where the ST 
As stated above with respect to claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of associating, with a casino patron, a benefit of a first value as disclosed by Walker with the method for verifying identities of parties to a transaction as taught by Cronkright in order to ensure all parties who redeem a benefit of value are verified.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Tsutsui, US 9,336,522 B2 (hereinafter Tsutsui).

Regarding Claim 9:  Walker discloses the invention as recited above.  Walker fails to explicitly disclose: 
instructing the electronic gaming machine to broadcast a first beacon identifier associated with the electronic gaming machine via a near-field communication (NFC) beacon of the electronic gaming machine;
receiving, from the mobile computing device, a login request including identification information associated with the player account and the first beacon identifier;
determining that the first beacon identifier broadcast by the electronic gaming machine matches the first beacon identifier received from the mobile computing device; and
authorizing the electronic gaming machine to pair with the mobile computing device.
Tsutsui teaches 
instructing the electronic gaming machine to broadcast a first beacon identifier associated with the electronic gaming machine via a near-field communication (NFC) beacon of the electronic gaming machine (Tsutsui, the short distance wireless part 29 functions as a 
receiving, from the mobile computing device, a login request including identification information associated with the player account and the first beacon identifier (Tsutsui, transmitting a user's login information from the mobile terminal to the server [Claim 1]);
determining that the first beacon identifier broadcast by the electronic gaming machine matches the first beacon identifier received from the mobile computing device (Tsutsui, transmitting a plurality of beacon signals from the game machine using short distance wireless communication, wherein each beacon signal contains game machine identification information and beacon identification information that is changed at a predetermined timing [Claim 1]); and
authorizing the electronic gaming machine to pair with the mobile computing device (Tsutsui, authorizing the game machine to start play up to the amount of the play money based on the user's ID token and the amount of the play money when the unencrypted ID token received by the server matches a decrypted ID token obtained by decoding the encrypted information in the server [Claim 1]).
Walker discloses a method of associating, with a casino patron, a benefit of a value (Walker [Abstract]).  
Tsutsui teaches method of controlling a game machine wherein a server transmits an encryption key or encryption key information for specifying the encryption key to a mobile terminal (Tsutsui [Abstract]).  The mobile terminal acquires play money at the game machine, generates encrypted information by encrypting an ID token with the received encryption key or an encryption key corresponding to the received encryption key information, and transmits the ID token and the encrypted information to the server through the game machine (Tsutsui [Abstract]).  The server decodes the encrypted information, transacts a payment based on a user ID identifying a user of the mobile terminal and the amount of play money when the ID token received by the server matches the ID token acquired by the decoding, and authorizes the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of associating, with a casino patron, a benefit of a first value as disclosed by Walker with the method for encrypted communications as taught by Tsutsui in order to ensure high security during electronic data exchange between computers.

Claims 10, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Rathod, US 2018/0350144 A1 (hereinafter Rathod).

Regarding Claim 10:  Walker discloses the invention as recited above.  Walker fails to explicitly disclose: 
transmit, to the mobile computing device associated with the player account, an invitation to a geofenced area;
determine that the mobile computing device has entered the geofenced area; and
store a second prize in the player account based upon the determination that the mobile computing device has entered the geofenced area.
Rathod teaches:
transmit, to the mobile computing device associated with the player account, an invitation to a geofenced area (Rathod, invite friends 3292 to visit said pre-defined geo-fence 3215 of the real world and associated one or more places, arts, event, products, exhibition, and shows [0389]);
determine that the mobile computing device has entered the geofenced area (Rathod, determining or identifying particular or particular type of or particular named location or place or 
store a second prize in the player account based upon the determination that the mobile computing device has entered the geofenced area (Rathod, in an embodiment the reward is provided to the user or player in response to the client device being within a geo-fence boundary [0059]).
Walker discloses a method of associating, with a casino patron, a benefit of a value (Walker [Abstract]).  
Rathod teaches systems and methods for virtual world simulations of the real-world or emulate real-life or real-life activities in virtual world or real life simulator or generating a virtual world based on real environment (Rathod [Abstract]).  In one embodiment, a geo-fence is determined or identified (Rathod [0093]).  A reward is provided to the user or player in response to the client device being within a geo-fence boundary (Rathod [0059]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of associating, with a casino patron, a benefit of a value as disclosed by Walker with the systems and methods for virtual world simulations of the real-world or emulate real-life or real-life activities in virtual world or real life simulator or generating a virtual world based on real environment as taught by Rathod in order to provide an incentive to users for exploring areas they have not previously been to.

Regarding Claim 16:  Walker discloses the invention as recited above.  Walker fails to explicitly disclose: 

16. The electronic gaming machine of Claim 11, wherein the instructions further cause the game controller to:

determine that the player has entered the geofenced location; and
store, based upon the determination that the player has entered the geofenced location, a second prize in the player account.
Rathod teaches:
transmit, to a mobile computing device associated with the player account, an invitation to a geofenced location (Rathod, invite friends 3292 to visit said pre-defined geo-fence 3215 of the real world and associated one or more places, arts, event, products, exhibition, and shows [0389]);
determine that the player has entered the geofenced location (Rathod, determining or identifying particular or particular type of or particular named location or place or geo-point or geo-fence boundaries or participated event based on monitored or tracked current location of user device and identifying and analyzing associated information [0093]); and
store, based upon the determination that the player has entered the geofenced location, a second prize in the player account (Rathod, in an embodiment the reward is provided to the user or player in response to the client device being within a geo-fence boundary [0059]).
As stated above with respect to claim 10, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of associating, with a casino patron, a benefit of a value as disclosed by Walker with the systems and methods for virtual world simulations of the real-world or emulate real-life or real-life activities in virtual world or real life simulator or generating a virtual world based on real environment as taught by Rathod in order to provide an incentive to users for exploring areas they have not previously been to.

Regarding Claim 19:  Walker discloses the invention as recited above.  Walker fails to explicitly disclose: 

determining that the mobile computing device has entered the geofenced area; and
storing, based upon the determination that the mobile computing device has entered the geofenced area, a second prize in the player account.
Rathod teaches 
providing, to the mobile computing device associated with the player account, an invitation to a geofenced area (Rathod, invite friends 3292 to visit said pre-defined geo-fence 3215 of the real world and associated one or more places, arts, event, products, exhibition, and shows [0389]);
determining that the mobile computing device has entered the geofenced area (Rathod, determining or identifying particular or particular type of or particular named location or place or geo-point or geo-fence boundaries or participated event based on monitored or tracked current location of user device and identifying and analyzing associated information [0093]); and
storing, based upon the determination that the mobile computing device has entered the geofenced area, a second prize in the player account (Rathod, in an embodiment the reward is provided to the user or player in response to the client device being within a geo-fence boundary [0059]).
As stated above with respect to claim 10, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of associating, with a casino patron, a benefit of a value as disclosed by Walker with the systems and methods for virtual world simulations of the real-world or emulate real-life or real-life activities in virtual world or real life simulator or generating a virtual world based on real environment as taught by Rathod in order to provide an incentive to users for exploring areas they have not previously been to.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/            Primary Examiner, Art Unit 3715